Exhibit 10.42

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

Confidential treatment has been requested for portions of this Exhibit.
Confidential portions of this Exhibit are designated by [*]. A complete version
of this Exhibit has been filed separately with the Securities and Exchange
Commission.

 

   August 25, 2011

To:

   Varian Medical Systems, Inc.    3100 Hansen Way    Palo Alto, CA 94304-1038
   Attn:    Franco Palomba    Telephone:    650-424-5955    Facsimile:   
650-842-5080 From    Bank of America, N.A.    c/o Merrill Lynch, Pierce, Fenner
& Smith Incorporated    Bank of America Tower at One Bryant Park    New York, NY
10036    Attn: John Servidio    Telephone: 646-855-7127    Facsimile:
704-208-2869 Re:    Issuer Forward Repurchase Transaction    (Transaction
Reference Number: 118359277)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between Bank of America, N.A.
(“BofA”) and Varian Medical Systems, Inc. (“Counterparty”) on the Trade Date
specified below (the “Transaction”). The terms of the Transaction shall be set
forth in this Confirmation. This Confirmation shall constitute a “Confirmation”
as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.

This Confirmation evidences a complete and binding agreement between BofA and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). The Transaction shall be the
only Transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

        Trade Date:

   August 25, 2011



--------------------------------------------------------------------------------

   Seller:    BofA    Buyer:    Counterparty    Shares:    The common stock of
Counterparty, par value USD 1.00 per share (Ticker Symbol: “VAR”)    Prepayment:
   Applicable    Prepayment Amount:    As provided in Annex B to this
Confirmation.    Prepayment Date:    The Trade Date    Exchange:    The New York
Stock Exchange    Related Exchange(s):    All Exchanges    Calculation Agent:   
Bank of America, N.A. Valuation Terms:    Averaging Dates:    Each of the
consecutive Exchange Business Days commencing on, and including the Trade Date
and ending on, and including, the Final Averaging Date.    Final Averaging Date:
   The Scheduled Final Averaging Date; provided that BofA shall have the right,
in its absolute discretion, at any time to accelerate the Final Averaging Date
to any date that is on or after the Scheduled Earliest Acceleration Date by
written notice to Counterparty no later than 7:00 P.M., New York City time, on
the Exchange Business Day immediately following the accelerated Final Averaging
Date.    Scheduled Final Averaging Date:    As provided in Annex B to this
Confirmation; provided that the Scheduled Final Averaging Date shall be
postponed by one Exchange Business Day for each Knock-out Day.    Scheduled
Earliest Acceleration Date:    As provided in Annex B to this Confirmation.   
Valuation Date:    The Final Averaging Date.    Knock-out Day:    An Averaging
Date (i) for which the VWAP Price exceeds the Knock-out Level and (ii) that is
not a Disrupted Day in full; provided that there may be no more than the Maximum
Number of Knock-out Days in the period commencing on, and including, the fifth
Exchange Business Day immediately following the Trade Date and ending on, and
including, the Final Averaging Date and, accordingly, once the Maximum Number of
Knock-out Days is reached, no more Exchange Business Days in such period shall
be Knock-out Days.    Knock-out Level:    As provided in Annex B to this
Confirmation.    Maximum Number of Knock-out Days:    As provided in Annex B to
this Confirmation.    Averaging Date Disruption:    Modified Postponement,
provided that notwithstanding anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Averaging Date, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
and if appropriate in light of market conditions, regulatory considerations or
otherwise, take any or all of the following actions: (i) postpone the Scheduled
Final Averaging Date in accordance with Modified Postponement (as

 

2



--------------------------------------------------------------------------------

      modified herein) and/or (ii) determine that such Averaging Date is a
Disrupted Day only in part, in which case the Calculation Agent shall (x)
determine the VWAP Price for such Disrupted Day based on Rule 10b-18 eligible
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of such Market Disruption Event and (y) determine the Settlement
Price based on an appropriately weighted average instead of the arithmetic
average described under “Settlement Price” below. Any adjustment to the
Settlement Price will be made in good faith and in a commercially reasonable
manner by the Calculation Agent and will be based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares. Any Exchange Business Day on which, as of the
date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be an Exchange Business Day; if a closure of the
Exchange prior to its normal close of trading on any Exchange Business Day is
scheduled following the date hereof, then such Exchange Business Day shall be
deemed to be a Disrupted Day in full. Section 6.6(a) of the Equity Definitions
is hereby amended by replacing the word “shall” in the fifth line thereof with
the word “may,” and by deleting clause (i) thereof, and Section 6.7(c)(iii)(A)
of the Equity Definitions is hereby amended by replacing the word “shall” in the
sixth and eighth line thereof with the word “may.”    Market Disruption Events:
   Section 6.3(a) of the Equity Definitions is hereby amended (A) by replacing
the words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” with “on any Scheduled Trading Day during the Settlement
Valuation Period” in clause (ii) thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”       Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.    Regulatory Disruption:    Any event
that BofA, in its good faith and commercially reasonable discretion, determines
makes it appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures for BofA to refrain from or
decrease any market activity in connection with the Transaction. BofA shall
notify Counterparty as soon as reasonably practicable that a Regulatory
Disruption has occurred and the Averaging Dates affected by it. Settlement
Terms:    Initial Share Delivery:    On the Initial Share Delivery Date, BofA
shall deliver to Counterparty the Initial Shares.    Initial Share Delivery
Date:    The Trade Date.    Initial Shares:    As provided in Annex B to this
Confirmation.    Settlement Date:    If the Number of Shares to be Delivered is
positive, the date that falls one Settlement Cycle following the Valuation Date.
   Settlement:    On the Settlement Date, BofA shall deliver to Counterparty the
Number of Shares to be Delivered, if a positive number. If the

 

3



--------------------------------------------------------------------------------

          Number of Shares to be Delivered is a negative number, the
Counterparty Settlement
Provisions in Annex A shall apply.    Number of Shares to be Delivered:    A
number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Settlement Price minus (ii) the Discount; provided that the Number of Shares to
be Delivered as so determined shall be reduced by the number of Shares delivered
on the Initial Share Delivery Date.    Settlement Price:    The arithmetic
average of the VWAP Prices for all Averaging Dates; provided that any Averaging
Date that is a Knock-out Day shall be deemed not to be an Averaging Date for
purposes of calculating the Settlement Price.    VWAP Price:    For any
Averaging Date, the Rule 10b-18 dollar volume weighted average price per Share
for such day based on transactions executed during such day, as reported on
Bloomberg Page “VAR.N <Equity> AQR SEC” (or any successor thereto) or, in the
event such price is not so reported on such day for any reason or is manifestly
incorrect, as reasonably determined by the Calculation Agent using a volume
weighted method.    Discount:    As provided in Annex B to this Confirmation.   
Excess Dividend Amount:    For the avoidance of doubt, all references to the
Excess Dividend Amount in Section 9.2(a)(iii) of the Equity Definitions shall be
deleted.    Other Applicable Provisions:    To the extent either party is
obligated to deliver Shares hereunder, the provisions of the last sentence of
Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws
arising as a result of the fact that Counterparty is the Issuer of the Shares)
and 9.12 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction.

Dividends:

      Dividend:    Any dividend or distribution on the Shares other than any
dividend or distribution of the type described in Sections 11.2(e)(i),
11.2(e)(ii)(A) or 11.2(e)(ii)(B) of the Equity Definitions.

Share Adjustments:

      Method of Adjustment:    Calculation Agent Adjustment; provided that the
declaration or payment of Dividends shall not be a Potential Adjustment Event.
      It shall constitute an additional Potential Adjustment Event if the
Scheduled Final Averaging Date is postponed pursuant to “Averaging Date
Disruption” above, in which case the Calculation Agent may, in its good faith
and commercially reasonable discretion, adjust any relevant terms of the
Transaction as the Calculation Agent determines appropriate to account for the
economic effect on the Transaction of such postponement, based on stock price,
stock price volatility, interest rates, strike price, stock loan rate, liquidity
and Averaging Dates.

Extraordinary Events:

      Consequences of Merger Events:   

 

4



--------------------------------------------------------------------------------

   (a) Share-for-Share:    Modified Calculation Agent Adjustment    (b)
Share-for-Other:    Cancellation and Payment    (c) Share-for-Combined:   
Component Adjustment    Tender Offer:    Applicable    Consequences of Tender
Offers:       (a) Share-for-Share:    Modified Calculation Agent Adjustment   
(b) Share-for-Other:    Modified Calculation Agent Adjustment    (c)
Share-for-Combined:    Modified Calculation Agent Adjustment   

Composition of Combined

Consideration:

  

Not Applicable

         Consequences of Announcement Events:    Modified Calculation Agent
Adjustment as set forth in Section 12.3(d) of the Equity Definitions; provided
that references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “Announcement Date.” An Announcement Event shall be an
“Extraordinary Event” for purposes of the Equity Definitions, to which Article
12 of the Equity Definitions is applicable.    Announcement Event:    The
occurrence of an Announcement Date in respect of a potential Acquisition
Transaction (as defined in Section 9 below).    Announcement Date:    The date
of the first public announcement in relation to an Acquisition Transaction, or
any publicly announced change or amendment to the announcement giving rise to an
Announcement Date.    Provisions applicable to Merger Events and Tender Offers:
   The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply regardless of whether a
particular Merger Event or Tender Offer relates to an Announcement Date for
which an adjustment has been made pursuant to Consequences of Announcement
Events, without duplication of any such adjustment.    New Shares:    In the
definition of New Shares in Section 12.1(i) of the Equity Definitions, the text
in clause (i) thereof shall be deleted in its entirety (including the word “and”
following such clause (i)) and replaced with “publicly quoted, traded or listed
on any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)”.    Nationalization,
Insolvency or Delisting:    Cancellation and Payment (Calculation Agent
Determination); provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.

 

5



--------------------------------------------------------------------------------

   Additional Disruption Events:      

Change in Law:

   Applicable   

Failure to Deliver:

   Applicable   

Insolvency Filing:

   Applicable   

Hedging Disruption:

   Applicable   

Increased Cost of Hedging:

   Applicable   

Loss of Stock Borrow:

   Applicable   

Maximum Stock Loan Rate:

   As provided in Annex B to this Confirmation.   

Increased Cost of Stock Borrow:

   Applicable   

Initial Stock Loan Rate:

   As provided in Annex B to this Confirmation.    Hedging Party:    For all
applicable Potential Adjustment Events and Extraordinary Events, BofA   
Determining Party:    For all Extraordinary Events, BofA    Non-Reliance:   
Applicable    Agreements and Acknowledgments Regarding Hedging Activities:   
Applicable    Additional Acknowledgments:    Applicable 3.    Account Details:
      (a) Account for delivery of Shares to Counterparty:    As provided
separately in writing.    (b) Account for payments to Counterparty:    As
provided separately in writing.    (c) Account for payments to BofA:    As
provided separately in writing. 4.    Offices:       (a) The Office of
Counterparty for the Transaction is: Counterparty is not a Multibranch Party   
(b) The Office of BofA for the Transaction is:   

Bank of America, N.A.

  

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

  

Bank of America Tower at One Bryant Park

  

New York, NY 10036

5.    Notices: For purposes of this Confirmation:    (a) Address for notices or
communications to Counterparty:   

Varian Medical Systems, Inc.

  

3100 Hansen Way

Palo Alto, CA 94304-1038

Attn: Franco Palomba

Telephone: 650-424-5955

Facsimile: 650-842-5080

 

With a copy to:

 

Varian Medical Systems, Inc.

3100 Hansen Way

 

6



--------------------------------------------------------------------------------

Palo Alto, CA 94304-1038

Attn: General Counsel

Telephone: 650-424-6226

Facsimile: 650-424-5998

(b)    Address for notices or communications to BofA:

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

Bank of America Tower at One Bryant Park

New York, NY 10036

Attn: John Servidio

Telephone: 646-855-7127

Facsimile: 704-208-2869

6. Additional Provisions Relating to Transactions in the Shares.

(a) Counterparty acknowledges and agrees that the Initial Shares delivered on
the Initial Share Delivery Date may be sold short to Counterparty. Counterparty
further acknowledges and agrees that BofA may, during (i) the period from the
date hereof to the Valuation Date or, if later, the Scheduled Earliest
Acceleration Date without regard to any adjustment thereof pursuant to “Special
Provisions regarding Transaction Announcements” below, and (ii) the period from
and including the first Settlement Valuation Date to and including the last
Settlement Valuation Date, if any (together, the “Relevant Period”), purchase
Shares in connection with the Transaction, which Shares may be used to cover all
or a portion of such short sale or may be delivered to Counterparty. Such
purchases will be conducted independently of Counterparty. The timing of such
purchases by BofA, the number of Shares purchased by BofA on any day, the price
paid per Share pursuant to such purchases and the manner in which such purchases
are made, including without limitation whether such purchases are made on any
securities exchange or privately, shall be within the absolute discretion of
BofA. It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the parties agree that this Confirmation
shall be interpreted to comply with the requirements of Rule 10b5-1(c), and
Counterparty shall not take any action that results in the Transaction not so
complying with such requirements. Without limiting the generality of the
preceding sentence, Counterparty acknowledges and agrees that (A) Counterparty
does not have, and shall not attempt to exercise, any influence over how, when
or whether BofA effects any purchases of Shares in connection with the
Transaction, (B) during the period beginning on (but excluding) the date of this
Confirmation and ending on (and including) the last day of the Relevant Period,
neither Counterparty nor its officers or employees shall, directly or
indirectly, communicate any information regarding Counterparty or the Shares to
any employee of BofA or its Affiliates responsible for trading the Shares in
connection with the transactions contemplated hereby, (C) Counterparty is
entering into the Transaction in good faith and not as part of a plan or scheme
to evade compliance with federal securities laws including, without limitation,
Rule 10b-5 promulgated under the Exchange Act and (D) Counterparty will not
alter or deviate from this Confirmation or enter into or alter a corresponding
hedging transaction with respect to the Shares. Counterparty also acknowledges
and agrees that any amendment, modification, waiver or termination of this
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act. Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no such amendment, modification or waiver shall be made at
any time at which Counterparty or any officer or director of Counterparty is
aware of any material nonpublic information regarding Counterparty or the
Shares.

(b) Counterparty agrees that neither Counterparty nor any of its Affiliates or
agents shall take any action that would cause Regulation M to be applicable to
any purchases of Shares, or any security for which the Shares are a reference
security (as defined in Regulation M), by Counterparty or any of its affiliated
purchasers (as defined in Regulation M) during the Relevant Period.

(c) Counterparty represents and warrants to BofA that the total number of Shares
purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week block
exception contained in Rule 10b-18(b)(4) by or for Counterparty or any of its
affiliated purchasers during each of the four calendar weeks preceding the first
day of the Relevant Period

 

7



--------------------------------------------------------------------------------

and during the calendar week in which the first day of the Relevant Period
occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each being
used as defined in Rule 10b-18) is zero.

(d) During the Relevant Period, Counterparty shall (i) to the extent that it is
within its reasonable control, not permit to be made any public announcement (as
defined in Rule 165(f) under the Securities Act of 1933, as amended (the
“Securities Act”) of any merger, acquisition, or similar transaction involving a
recapitalization relating to Counterparty (other than any such transaction in
which the consideration consists solely of cash and there is no valuation
period), unless such public announcement is made prior to the opening or after
the close of the regular trading session on the Exchange for the Shares,
(ii) promptly notify BofA following any such announcement that such announcement
has been made and (iii) promptly deliver to BofA following the making of any
such announcement a certificate indicating (A) Counterparty’s average daily Rule
10b-18 purchases (as defined in Rule 10b-18) during the three full calendar
months preceding the date of the announcement of such transaction and
(B) Counterparty’s block purchases (as defined in Rule 10b-18) effected pursuant
to paragraph (b)(4) of Rule 10b-18 during the three full calendar months
preceding the date of the announcement of such transaction. In addition,
Counterparty shall promptly notify BofA of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such public announcement may
result in a Regulatory Disruption and may cause the Relevant Period to be
suspended. Accordingly, Counterparty acknowledges that its actions in relation
to any such announcement or transaction must comply with the standards set forth
in Section 6(a) above.

(e) Without the prior written consent of BofA, Counterparty shall not, and shall
cause its Affiliates and affiliated purchasers (each as defined in Rule 10b-18)
not to, directly or indirectly (including, without limitation, by means of a
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable for Shares during the Relevant
Period.

7. Representations, Warranties and Agreements.

(a) In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, BofA as follows:

(i) As of the Trade Date, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Exchange Act when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that BofA is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(iii) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(iv) Prior to the Trade Date, Counterparty shall deliver to BofA a resolution of
Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as BofA shall reasonably request. Counterparty has
publicly disclosed on each of November 17, 2009 and August 9, 2010 its intention
to institute a program for the acquisition of Shares.

 

8



--------------------------------------------------------------------------------

(v) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.

(vi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(vii) On the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date, Counterparty is not, or will not be, “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Shares hereunder in compliance with the corporate laws of
the jurisdiction of its incorporation.

(viii) No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of BofA or its affiliates owning or holding (however defined) Shares.

(ix) Counterparty shall not declare or pay any Dividend (as defined above) to
holders of record as of any date occurring prior to the Settlement Date or, if
the provisions of Annex A apply, the Cash Settlement Payment Date.

(x) Counterparty understands no obligations of BofA to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of BofA or any governmental agency.

(b) Each of BofA and Counterparty agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.

(c) Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act, by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Counterparty agrees and acknowledges that BofA is a “financial institution,”
“swap participant” and “financial participant” within the meaning of Sections
101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties hereto
further agree and acknowledge that it is the intent of the parties that (A) this
Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) BofA is entitled
to the protections afforded by, among other sections, Sections 362(b)(6),
362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

(e) BofA represents, warrants and covenants to Counterparty that it has
implemented reasonable policies and procedures, taking into consideration the
nature of its business, to ensure that individuals making investment

 

9



--------------------------------------------------------------------------------

decisions relating to the Transaction are not aware of material nonpublic
information regarding Counterparty or the Shares of which other individuals at
BofA may be aware.

(f) BofA agrees with Counterparty that BofA shall not take any action in
connection with the Transaction with the intention of manipulating any trading
prices of the Shares in violation of the Exchange Act and the rules and
regulations thereunder.

 

8. Agreements and Acknowledgements Regarding Hedging.

Counterparty acknowledges and agrees that:

(a) During the Relevant Period, BofA and its Affiliates may buy or sell Shares
or other securities or buy or sell options or futures contracts or enter into
swaps or other derivative securities in order to adjust its hedge position with
respect to the Transaction;

(b) BofA and its Affiliates also may be active in the market for Shares other
than in connection with hedging activities in relation to the Transaction;

(c) BofA shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Settlement Price and/or the VWAP Price; and

(d) Any market activities of BofA and its Affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.

 

9. Special Provisions regarding Transaction Announcements.

(a) If a Transaction Announcement occurs on or prior to the Settlement Date or
the Cash Settlement Payment Date, as the case may be, then the Number of Shares
to be Delivered shall be determined as if the words “minus (ii) the Discount”
had been deleted from the definition thereof. If a Transaction Announcement
occurs after the Trade Date but prior to the Scheduled Earliest Acceleration
Date, the Scheduled Earliest Acceleration Date shall be adjusted to be the date
of such Transaction Announcement.

(b) “Transaction Announcement” means (i) the announcement of an Acquisition
Transaction, (ii) an announcement that Counterparty or any of its subsidiaries
has entered into an agreement, a letter of intent or an understanding to enter
into an Acquisition Transaction, (iii) the announcement of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, an Acquisition Transaction, or (iv) any other
announcement that in the reasonable judgment of the Calculation Agent may result
in an Acquisition Transaction. For the avoidance of doubt, announcements as used
in this definition of Transaction Announcement refer to any public announcement
whether made by the Issuer or a third party.

“Acquisition Transaction” means (i) any Merger Event (and for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted) or Tender Offer, or any other
transaction involving the merger of Counterparty with or into any third party,
(ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction, (iv) any acquisition, lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 15% of the market capitalization of Counterparty and
(v) any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

 

10



--------------------------------------------------------------------------------

10. Other Provisions.

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If either party would owe the other party any amount
pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy or to
require BofA to satisfy, as the case may be, any such Payment Obligation, in
whole or in part, by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to BofA, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that Counterparty shall not have the
right to so elect in the event of (i) an Insolvency, a Nationalization, a Merger
Event or a Tender Offer, in each case, in which the consideration or proceeds to
be paid to holders of Shares consists solely of cash or (ii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within Counterparty’s control. Upon such Notice
of Share Termination, the following provisions shall apply on the Scheduled
Trading Day immediately following the Merger Date, Tender Offer Date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable, with respect to the Payment
Obligation or such portion of the Payment Obligation for which the Share
Termination Alternative has been elected (the “Applicable Portion”):

 

Share Termination Alternative:   Applicable and means, if delivery pursuant to
the Share Termination Alternative is owed by BofA, that BofA shall deliver to
Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable, or
such later date as the Calculation Agent may reasonably determine (the “Share
Termination Payment Date”), in satisfaction of the Payment Obligation or the
Applicable Portion, as the case may be. If delivery pursuant to the Share
Termination Alternative is owed by Counterparty, paragraphs 2 through 5 of Annex
A shall apply as if such delivery were a settlement of the Transaction to which
Net Share Settlement (as defined in Annex A) applied, the Cash Settlement
Payment Date were the Early Termination Date, the Forward Cash Settlement Amount
were zero (0) minus the Payment Obligation (or the Applicable Portion, as the
case may be) owed by Counterparty, and “Shares” as used in Annex A were replaced
by “Share Termination Delivery Units.” Share Termination Delivery Property:   A
number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price. The Calculation Agent shall
adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price. Share Termination Unit Price:   The value of property contained in
one Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its good faith discretion by commercially reasonable
means and notified by the Calculation Agent to the parties at the time of
notification of the Payment Obligation. Share Termination Delivery Unit:   In
the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of

 

11



--------------------------------------------------------------------------------

  consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash. Failure to Deliver:  
Applicable Other applicable provisions:   If Share Termination Alternative is
applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Counterparty is the issuer
of the Shares or any portion of the Share Termination Delivery Units) and 9.12
of the Equity Definitions will be applicable as if “Physical Settlement” applied
to the Transaction, except that all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.

(b) Equity Rights. BofA acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(c) Staggered Settlement. If BofA would owe Counterparty any Shares pursuant to
the “Settlement Terms” above, BofA may, by notice to Counterparty on or prior to
the Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, BofA will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Settlement Terms” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
BofA will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that BofA would
otherwise be required to deliver on such Nominal Settlement Date.

(d) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(e) Transfer and Assignment. BofA may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, to any of
its Affiliates without the consent of Counterparty.

(f) Additional Termination Events.

(i) It shall constitute an Additional Termination Event with respect to which
the Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party and BofA shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement if, at any time
during the Relevant Period, the price per Share on the Exchange, as determined
by the Calculation Agent, is at or below the Threshold Price (as provided in
Annex B to this Confirmation).

(ii) Notwithstanding anything to the contrary in the Equity Definitions, if, as
a result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated Transaction
(or portion thereof) being the Affected Transaction and Counterparty being the
sole Affected Party) shall be deemed to occur, and, in lieu of Sections 12.7,
12.8 and 12.9 of the Equity Definitions, Section 6 of the Agreement shall apply
to such Affected Transaction.

 

12



--------------------------------------------------------------------------------

(g) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “an economic effect on the
relevant Transaction”;

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has an
economic effect on the Transaction and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative” and the words “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing
such latter phrase with the words “(and, for the avoidance of doubt, adjustments
may be made to account solely for changes in volatility, stock loan rate or
liquidity relative to the relevant Shares)”;

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “economic effect on the
relevant Transaction”;

(iv) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at BofA’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that issuer”;

(v) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(vi) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

(h) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j) Designation by BofA. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing BofA to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, BofA
(the “Designator”) may designate any of its Affiliates (the “Designee”) to
deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any. Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.

 

13



--------------------------------------------------------------------------------

(k) Termination Currency. The Termination Currency shall be USD.

(l) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND BOFA HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BOFA OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(m) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(n) Counterparts. This Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Confirmation by signing and delivering one or more
counterparts.

 

14



--------------------------------------------------------------------------------

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.

 

Yours sincerely,

BANK OF AMERICA, N.A. By:  

/s/ Jake Mendelsohn

Name:   Jake Mendelsohn Title:   Managing Director

 

Confirmed as of the date first above written: VARIAN MEDICAL SYSTEMS, INC. By:  

/s/ Franco N. Palomba

Name:   Franco N. Palomba Title:   Vice President Finance and Treasurer VARIAN
MEDICAL SYSTEMS, INC. By:  

/s/ Timothy E. Guertin

Name:   Timothy E. Guertin Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party may make a settlement method election only if
the Electing Party represents and warrants to BofA in writing on the date it
notifies BofA of its election that, as of such date, (A) none of Counterparty
and its officers and directors is aware of any material nonpublic information
regarding Counterparty or the Shares and (B) Counterparty is electing the
settlement method in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws. Electing Party:    Counterparty
Settlement Method Election Date:    Any date on or prior to the date 10 Exchange
Business Days prior to the Valuation Date; provided that if BofA accelerates the
Final Averaging Date pursuant to the proviso to the definition of Final
Averaging Date, the Settlement Method Election Date shall be any date on or
prior to the second Exchange Business Day immediately following the Valuation
Date. Default Settlement Method:    Cash Settlement Special Settlement:   
Either (i) a settlement to which this Annex A applies that follows the
occurrence of a Transaction Announcement to which Section 9 of this Confirmation
applies or (ii) any settlement to which paragraphs 2 through 5 of this Annex A
apply that follows a termination or cancellation of the Transaction pursuant to
Section 6 of the Agreement or Article 12 of the Equity Definitions to which
Section 10(a) of this Confirmation applies. Forward Cash Settlement Amount:   
The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price. Settlement Valuation Price:    The arithmetic average of the VWAP Prices
for all Settlement Valuation Dates, subject to Averaging Date Disruption,
determined as if each Settlement Valuation Date were an Averaging Date (with
Averaging Date Disruption applying as if the last Settlement Valuation Date were
the Final Averaging Date and the Settlement Valuation Price were the Settlement
Price). Settlement Valuation Dates:    A number of Scheduled Trading Days
selected by BofA in its good faith and commercially reasonable discretion,
beginning on the Scheduled Trading Day immediately following the later of the
Settlement Method Election Date and the Final Averaging Date. Cash Settlement:
   If Cash Settlement is applicable, then Counterparty shall pay to BofA the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.

 

A-1



--------------------------------------------------------------------------------

Cash Settlement Payment
Date:    The date one Settlement Cycle following the last Settlement Valuation
Date. Net Share Settlement Procedures:    If Net Share Settlement is applicable,
Net Share Settlement shall be made in accordance with paragraphs 2 through 5
below.

2. Net Share Settlement shall be made by delivery on the Settlement Date of a
number of Shares equal to the product of 102% and the absolute value of the
Number of Shares to be Delivered; provided that in the case of a Special
Settlement, Net Share Settlement shall be made (i) by delivery on the Cash
Settlement Payment Date (such date, the “Net Share Settlement Date”) of a number
of Shares (the “Restricted Payment Shares”) with a value equal to the absolute
value of the Forward Cash Settlement Amount, with such Shares’ value based on
the realizable market value thereof to BofA (which value shall take into account
an illiquidity discount resulting from the fact that the Restricted Payment
Shares will not be registered for resale), as determined by the Calculation
Agent (the “Restricted Share Value”), and paragraph 3 of this Annex A shall
apply to such Restricted Payment Shares, and (ii) by delivery of the Make-Whole
Payment Shares as described in paragraph 4 below.

3. (a) All Restricted Payment Shares and Make-Whole Payment Shares shall be
delivered to BofA (or any affiliate of BofA designated by BofA) pursuant to the
exemption from the registration requirements of the Securities Act provided by
Section 4(2) thereof.

(b) As of or prior to the date of delivery, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, BofA and any potential purchaser of any such Shares from
BofA (or any affiliate of BofA designated by BofA) identified by BofA shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for private
placements of equity securities of similar size by similar companies (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), provided that any such potential purchaser may be
required by Counterparty to enter into a customary nondisclosure agreement with
Counterparty in respect of any such due diligence investigation.

(c) As of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with BofA (or any affiliate of BofA designated by
BofA) in connection with the private placement of such Shares by Counterparty to
BofA (or any such affiliate) and the private resale of such shares by BofA (or
any such affiliate), substantially similar to private placement purchase
agreements customary for private placements of equity securities of similar size
by similar companies, in form and substance commercially reasonably satisfactory
to BofA, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, BofA and its affiliates, and shall provide for
the payment by Counterparty of the reasonable fees and actual documented
out-of-pocket expenses in connection with such resale, including reasonable fees
and expenses of counsel for BofA, and shall contain representations, warranties
and agreements of Counterparty reasonably necessary or advisable to establish
and maintain the availability of an exemption from the registration requirements
of the Securities Act for such resales.

(d) Neither Counterparty nor BofA shall take or cause to be taken any action
that would make unavailable either (i) the exemption set forth in Section 4(2)
of the Securities Act for the sale of any Restricted Payment Shares or
Make-Whole Payment Shares by Counterparty to BofA or (ii) an exemption from the
registration requirements of the Securities Act reasonably acceptable to BofA
for resales of Restricted Payment Shares and Make-Whole Payment Shares by the
BofA (or an affiliate of BofA).

(e) Counterparty expressly agrees and acknowledges that the public disclosure of
material information relating to Counterparty is within Counterparty’s control.

4. If Restricted Payment Shares are delivered in accordance with paragraph 3
above, on the last Settlement Valuation Date, a balance (the “Settlement
Balance”) shall be established with an initial balance equal to the absolute
value of the Forward Cash Settlement Amount. Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, BofA shall sell all
such Restricted Payment Shares or Make-Whole Payment Shares in a commercially

 

A-2



--------------------------------------------------------------------------------

reasonable manner. At the end of each Exchange Business Day upon which sales
have been made, the Settlement Balance shall be reduced by an amount equal to
the aggregate proceeds received by BofA or its affiliate upon the sale of such
Restricted Payment Shares or Make-Whole Payment Shares, less a customary and
commercially reasonable private placement fee for private placements of common
stock by similar issuers. If, on any Exchange Business Day, all Restricted
Payment Shares and Make-Whole Payment Shares have been sold and the Settlement
Balance has not been reduced to zero, Counterparty shall, in its sole
discretion, (i) deliver to BofA or as directed by BofA one Settlement Cycle
following such Exchange Business Day an additional number of Shares (the
“Make-Whole Payment Shares” and, together with the Restricted Payment Shares,
the “Payment Shares”) equal to (x) the Settlement Balance as of such Exchange
Business Day divided by (y) the Restricted Share Value of the Make-Whole Payment
Shares as of such Exchange Business Day or (ii) promptly deliver to BofA cash in
an amount equal to the then remaining Settlement Balance. This provision shall
be applied successively until either the Settlement Balance is reduced to zero
or the aggregate number of Restricted Payment Shares and Make-Whole Payment
Shares equals the Maximum Deliverable Number. If on any Exchange Business Day,
Restricted Payment Shares and Make-Whole Payment Shares remain unsold and the
Settlement Balance has been reduced to zero, BofA shall promptly return such
unsold Restricted Payment Shares or Make-Whole Payment Shares.

5. Notwithstanding the foregoing, in no event shall Counterparty be required to
deliver more than the Maximum Deliverable Number of Shares hereunder. “Maximum
Deliverable Number” means the number of Shares set forth as such in Annex B to
this Confirmation. Counterparty represents and warrants to BofA (which
representation and warranty shall be deemed to be repeated on each day from the
date hereof to the Settlement Date or, if Counterparty has elected to deliver
any Payment Shares hereunder in connection with a Special Settlement, to the
date on which resale of such Payment Shares is completed (the “Final Resale
Date”)) that the Maximum Deliverable Number is equal to or less than the number
of authorized but unissued Shares of Counterparty that are not reserved for
future issuance in connection with transactions in such Shares (other than the
transactions under this Confirmation) on the date of the determination of the
Maximum Deliverable Number (such Shares, the “Available Shares”). In the event
Counterparty shall not have delivered the full number of Shares otherwise
deliverable as a result of this paragraph 5 (the resulting deficit, the “Deficit
Shares”), Counterparty shall be continually obligated to deliver, from time to
time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent that, (i) Shares are repurchased,
acquired or otherwise received by Counterparty or any of its subsidiaries after
the date hereof (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved or (iii) Counterparty additionally authorizes
any unissued Shares that are not reserved for other transactions. Counterparty
shall immediately notify BofA of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.

 

A-3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY

ANNEX B

 

Prepayment Amount:

   USD 250,000,000

Scheduled Final Averaging Date:

   February 21, 2012 (or if such date is not an Exchange Business Day, the next
following Exchange Business Day).

Scheduled Earliest Acceleration Date:

   November 23, 2011 (or if such date is not an Exchange Business Day, the next
following Exchange Business Day).

Knock-out Level:

   Not Applicable

Maximum Number of Knock-out Days:

   0

Initial Shares:

   An amount of shares equal to the Prepayment Amount, divided by the closing
stock price on the trading day prior to the first Averaging Date, multiplied by
85%.

Discount:

   [*]

Maximum Stock Loan Rate:

   [*]

Initial Stock Loan Rate:

   [*]

Threshold Price:

   [*]

Maximum Deliverable Number:

   10,000,000 Shares

 

* Confidential material redacted and filed separately with the Securities and
Exchange Commission.

 

B-1